EXHIBIT 10.2




FIRST AMENDMENT TO

MEMBERSHIP INTEREST REDEMPTION AGREEMENT

     This FIRST AMENDMENT TO MEMBERSHIP INTEREST REDEMPTION AGREEMENT (this
"Amendment"), dated as of February 16, 2010 (the "Effective Date"), is made and
entered into by and among Thermo No. 1 BE-01, LLC, a Delaware limited liability
company (the "Company"), Merrill Lynch, Pierce, Fenner & Smith Incorporated, a
Delaware corporation ("MLP"), Raser Technologies, Inc., a Delaware corporation
("Raser") and, Intermountain Renewable Power, LLC, a Delaware limited liability
company ("IRP") (each of the Company, MLP, Raser and IRP, a "Party" and,
collectively, the "Parties").



RECITALS




     WHEREAS, the Parties entered into the Membership Interest Redemption
Agreement dated as of December 4, 2009 (the "Redemption Agreement"); and

     WHEREAS, the Parties desire to amend certain to the terms and conditions
contained in the Redemption Agreement;

     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties and agreements set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

Section 1. Defined Terms. Capitalized terms not otherwise defined in this

Amendment or the Redemption Agreement have the meanings given such terms in
Schedule Z attached to the Redemption Agreement as Exhibit A ("Schedule Z"). The
Parties acknowledge that this Amendment is not a Schedule Z Document (as defined
in Schedule Z).

     Section 2. Amendments. (a) Section 2.2.1 of the Redemption Agreement is
hereby stricken in its entirety and replaced with the following:

     2.2.1 Consideration. The consideration for the redemption of the Class A
Interests shall be the "Redemption Consideration." If the Company has received
proceeds from a Cash Grant of at least $30,000,000 prior to June 30, 2010, then
the Redemption Consideration will be (i) $17,500,000 if the amount of the
convertible notes issued by Raser on March 18, 2008 (the "Raser Convertible
Notes") held by Current Holders (as defined below) on June 30, 2010 is no more
than 50 percent of the amount of the Raser Convertible Notes held by the holders
thereof as of the date of this Agreement (the "Current Holders"), or (ii)
$20,000,000 if the amount of the Raser Convertible Notes held by Current Holders
on June 30, 2010 is more than 50 percent of the amount of the Raser Convertible
Notes held by Current Holders as of the date hereof. If the Company has received
proceeds from a Cash Grant of less than $30,000,000 prior to June 30, 2010, then
the Redemption Consideration in clauses (i) or (ii) above will be increased
respectively to $20,000,000 or $22,500,000. If the Company has received no
proceeds under the Cash Grant program prior to June 30, 2010, then the
Redemption Consideration

--------------------------------------------------------------------------------

will be $24,500,000, unless Raser pays the Redemption Consideration in cash on
or before July 7, 2010, in which case the Redemption Consideration will be
$17,500,000. For the avoidance of doubt, Raser"s failure to reach an agreement
with the holders of the Raser Convertible Notes will not prevent the Parties
from entering into or performing their obligations under this Redemption
Agreement or Raser or its Designated Affiliates (as defined in Section 2.2.2)
from providing the guarantee or promissory note referred to in Section 2.2.2 or
any security therefor.

     (b) Section 2.2.2 of the Redemption Agreement is hereby stricken in its
entirety and replaced with the followings:

     2.2.2 Payment. The Company will pay the Redemption Consideration by
delivering to MLP on the Effective Date a promissory note (the "Redemption
Note," in the form attached as Exhibit B hereto) made payable to MLP for the
amount of the Redemption Consideration; provided that the Redemption Note will
come into effect on the Redemption Date. Payment under the Redemption Note will
be due and payable on the Guaranteed Final Completion Date, but in no event
prior to when and as otherwise permitted under Section 3.9.3.2.6 of the Account
and Security Agreement, as amended. The Company"s obligations under the
Redemption Note will be guaranteed, jointly and severally, by Raser, IRP, Raser
Power Systems, LLC, Western Renewable Power, LLC, RT Patent Company, Inc. and
Columbia Renewable Power, LLC (each of IRP, Raser Power Systems, LLC, Western
Renewable Power, LLC, RT Patent Company, Inc. and Columbia Renewable Power, LLC,
a "Designated Affiliate") pursuant to a guaranty to be delivered by Raser to MLP
on the Effective Date in the form attached as Exhibit C hereto (such guaranty,
as amended, supplemented or modified from time to time, the "Raser Guaranty").
Raser and the Designated Affiliates will deliver to MLP on the Effective Date a
promissory note (the "Raser Note") in the principal amount of up to $24,500,000,
as provided in this Agreement, dated as of June 30, 2010 and effective as of
June 30, 2010 only to the extent that all or any portion of the Redemption
Consideration remains unpaid as of June 30, 2010 (the "Shortfall"). A copy of
the Raser Note is attached hereto as Exhibit D. Raser and the Designated
Affiliates will cause the Raser Note to be secured by a deed of trust and
security agreements substantially in the form attached as Exhibit F hereto (the
"DTSA") and such other instruments and documents reasonably requested by MLP
(including customary legal opinions from outside counsel to Raser reasonably
acceptable to MLP) in order to create and perfect a Lien against each of the
Collateral Parcels, Resource Support Parcels and an undivided interest in the
Interconnection Assets, after the release thereof by the Collateral Agent
following satisfaction of the relevant release conditions contained in Article
XI of the Account and Security Agreement and transfer of such parcel or asset by
the Company to IRP in accordance with the Account and Security Agreement and the
LLC Operating Agreement. IRP and the Company agree to take all steps that either
is legally entitled to take and that are reasonably necessary to cause the
Collateral Agent to release such collateral and to cause the Company to transfer
such collateral to IRP as described above, and IRP shall cause such collateral
to become subject to the Lien under the DTSA as soon as practicable but in no
event later than ten Business Days following the satisfaction of the relevant
release conditions contained in Article XI of the Account and Security
Agreement. IRP and the Company acknowledge and agree that MLP shall be entitled
to, and shall have, a Lien on

--------------------------------------------------------------------------------

the Collateral Parcels, Resource Support Parcels and Interconnection Assets
immediately upon the release of such parcels or assets, as applicable, from the
Lien of the Collateral Agent, subject to complying with any governmental consent
rights applicable to certain of such parcels. Each of IRP and the Company agree
that they shall not pledge or create any Lien or other encumbrance on or with
respect to the Collateral Parcels, the Resource Support Parcels or the
Interconnection Assets in favor of any Person other than MLP prior to the
payment in full of the Redemption Consideration; provided, that the foregoing
shall not apply to Liens or other encumbrances created by the Company securing
indebtedness for borrowed money that is permitted by clause (i)(b) of Section
2.5 so long as such Liens or other encumbrances are removed on or before the
date on which each of the Collateral Parcels, Resource Support Parcels and
Interconnection Assets is required to be released from the Lien of the
Collateral Agent. On the day immediately following the Guaranteed Final
Completion Date, the Redemption Note and the Raser Guaranty will terminate and
have no further force or effect and the Company shall have no further obligation
for payment of the obligations evidenced thereby and MLP will look solely to
Raser and the Designated Affiliates, the Raser Note and the above-described
collateral for the Raser Note as to the payment of any Shortfall.
Notwithstanding the terms of the Raser Note, so long as any amount of the
Shortfall remains unpaid under the Raser Note and to the extent of such amount,
any funds to be distributed (pursuant to Section 3.2.1.5 of the Account and
Security Agreement) to IRP or a transferee or Affiliate of IRP will be paid by
the Company (pursuant to instructions from IRP or the transferee or Affiliate
described below) to MLP and applied against the remaining Shortfall and accrued
but unpaid interest under the Raser Note, and Raser shall cause IRP and its
Affiliates to instruct the Company and the Collateral Agent accordingly on the
Effective Date or any later date on which a payment would be made to IRP or a
transferee or Affiliate of IRP to whom such instruction was not previously
given. If any payment is received by IRP, or any of its Affiliates, in
contravention of any of the terms of this Section 2.2.2, then the payment will
be received in trust for the benefit of MLP and will be promptly paid over or
delivered and transferred to MLP. For the avoidance of doubt, no amount payable
under the UTC Purchase Contract may be made by the Company or the Collateral
Agent prior to the payment in full of the Shortfall and all accrued but unpaid
interest on the Raser Note.

     (c) Section 2.5 of the Redemption Agreement is hereby amended to delete the
date "February 17, 2010" each time it appears and to replace such date with
"July 1, 2010".

     (d) Section 2.5 of the Redemption Agreement is hereby further amended to
add the following sentence at the end of such section: "In the event that,
pursuant to Section 6(B)(iv) of the Certificate of Rights and Preferences of
Series A-1 Cumulative Convertible Preferred Stock of Raser Technologies, Inc.
dated February 3, 2010 (the "Preferred Stock Certificate"), the Holder (as such
term is defined in the Preferred Stock Certificate) elects to receive cash in
lieu of Raser common stock in connection with a redemption of Series A-1
Preferred Stock (as such term is defined in the Preferred Stock Certificate),
then the figure of $20,000,000 as used each time in clause (ii) of this Section
2.5 shall be reduced, as of the date of the Holder"s election, dollar for dollar
by the aggregate amount of cash that the Holder elects to receive pursuant to
its election."

--------------------------------------------------------------------------------

     (e) Section 5.5 of the Redemption Agreement is hereby amended to delete the
date "February 16, 2010" and replace such date with "June 30, 2010".

     Section 3. Replacement of Note. The Raser Note delivered to MLP upon
execution of the Redemption Agreement is hereby cancelled and replaced with an
Amended and Restated Raser Note (the "Amended and Restated Raser Note") to be
delivered to MLP upon execution of this Amendment in the form attached hereto as
Exhibit A. Upon receipt of the Amended and Restated Raser Note, MLP shall return
the original Raser Note to Raser marked "CANCELLED."



Section 4.






General Provisions.




     4.1 Each of Raser and IRP represents and warrants to MLP as to itself and
the Company, as of the date of this Amendment, as follows: (a) each of the
representations and warranties made by such entity as to itself and the Company
in Article III of the Redemption Agreement is true and correct as of the date of
this Amendment (and in the case of any representation and warranty in Article
III relating to the "Agreement", such representation and warranty is true and
correct as to the Redemption Agreement as amended by this Amendment); (b) the
entry by Raser into a transaction involving the sale of convertible preferred
stock and certain investment rights to Fletcher Asset Management, Inc. or an
affiliate thereof that closed on or about February 3, 2010 did not and will not
(i) adversely affect the availability and priority of the collateral to be
pledged to MLP to secure the Amended and Restated Raser Note or (ii) otherwise
adversely affect the rights of MLP under the Redemption Agreement, the
Redemption Note, the Amended and Restated Raser Note or the Raser Guaranty; and
(c) each of Raser, IRP and the Company has obtained all necessary consents,
approvals and authorizations (including any consent required from The Prudential
Insurance Company of America and Deutsche Bank Trust Company Americas) required
for them to enter into and perform this Amendment, the Amended and Restated
Raser Note, the Redemption Note and the Raser Guaranty.

     4.2 MLP hereby acknowledges that, concurrently with the execution of this
Amendment, Raser, IRP and the Company are entering into an agreement with the
Lender (as defined in Schedule Z) that will extend the Guaranteed Final
Completion Date to June 30, 2010, a true and correct copy of which has been
provided by Raser to MLP.

4.3 The parties confirm that the Redemption Date (as such term is defined in
Section

2.1      of the Redemption Agreement) occurred on December 10, 2009.     4.4
Except as expressly modified by this Amendment, the Redemption Agreement  

shall continue in full force and effect, and nothing contained herein shall be
construed as a waiver or modification of any existing rights and obligations of
the parties thereunder.

     4.5 This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

     4.6 This Amendment shall in all respects be governed by and construed in
accordance with the laws the State of New York, without giving effect to any
choice of law rules thereof which may permit or require the application of the
laws of another jurisdiction. The Parties

--------------------------------------------------------------------------------

hereby irrevocably submit to the jurisdiction of the courts of the State of New
York in the county of New York or of the United States of America in the
Southern District of New York and hereby waive, to the fullest extent permitted
by law, any objection that it may now or hereafter have to the laying of venue
in an such action or proceeding in any such court.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each Party has caused this Amendment to be signed on
its behalf as of the date first written above.



THERMO NO. 1 BE-01, LLC,
a Delaware limited liability company




By:    Intermountain Renewable Power, LLC,      a Delaware limited liability
company  Its:    Managing Member        By: /s/Richard D. Clayton      Name:
Richard D. Clayton      Title: Manager 


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, a Delaware corporation



By: /s/ Faiz Ahmad
Name: Faiz Ahmad
Title: Director






RASER TECHNOLOGIES, INC.
a Delaware corporation




By: /s/Richard D. Clayton Name: Richard D. Clayton

Title: Executive Vice President and General Counsel

INTERMOUNTAIN RENEWABLE POWER, LLC, a Delaware limited liability company Its:
Managing Member



  By: /s/Richard D. Clayton
Name: Richard D. Clayton
Title: Manager




--------------------------------------------------------------------------------

The Prudential Insurance Company of America as the Administrative Lender, does
hereby consent to the execution of this First Amendment to Membership Interest
Redemption Agreement, the Amended and Restated Promissory Note attached hereto,
and the Amendment to Guaranty, each as required by Section 6.22 of the Credit
Agreement.

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,



as Administrative Lender






By: /s/ Matthew A. Baker

Name: Matthew A. Baker

Title: Vice President




--------------------------------------------------------------------------------



EXHIBIT A




FORM OF AMENDED AND RESTATED RASER NOTE

--------------------------------------------------------------------------------